Citation Nr: 1205064	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-25 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for respiratory disability. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for gout.

4.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1972, and had periods of active duty for training (ACDUTRA) in the Hawaii National Guard.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the RO that, in pertinent part, declined to reopen claims for service connection for a respiratory disability, for hypertension, and for gout on the basis that new and material evidence had not been received; and from a May 2007 decision of the RO that denied service connection for diabetes mellitus.  The Veteran timely appealed.

In March 2010, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  In February 2005, the RO denied service connection for a respiratory disability; for hypertension; and for gout.

2.  Evidence associated with the claims file since the February 2005 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating claims for service connection for a respiratory disability; for hypertension; or for gout.

3.   The Veteran did not serve in Vietnam and was not otherwise exposed to herbicides.

4.  Diabetes mellitus did not have its onset during active service, and is not otherwise related to active service. 


CONCLUSIONS OF LAW

1.  The RO's decision in February 2005-denying service connection for a respiratory disability, for hypertension, and for gout-is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  The evidence received since the RO's February 2005 denial is not new and material, and the claims for service connection for a respiratory disability; for hypertension; and for gout are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Through November 2006, February 2007, and August 2007 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the November 2006 and February 2007 letters, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The November 2006 letter notified the Veteran that his previous claims for service connection for a respiratory disability, for hypertension, and for gout had been denied in February 2005.  The RO advised the Veteran of the evidence needed to establish each element for service connection.  The RO advised the Veteran of the reason for the previous denial and that once a claim had been finally disallowed, new and material evidence was required for reopening, and also told him what constituted new evidence and what constituted material evidence.  This letter satisfied the notice requirements of Kent.

The RO or VA's Appeals Management Center (AMC)'s attempt to obtain the Veteran's National Guard treatment records in 2010 was unsuccessful.  Given the efforts apparent from the record, the Board finds that further attempts to find such records would be futile.  The Veteran reportedly does not have any additional service treatment records in his possession.  He has submitted statements to support his claims.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the available service treatment records and outpatient treatment records; and has arranged for VA examination in connection with the claim for service connection for diabetes mellitus on appeal, a report of which is of record and appears adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  Regarding claims for reopening, the Veteran is not entitled to an examination prior to submission of new and material evidence.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Petitions to Reopen Claims for Service Connection

Records reflect that the RO originally denied service connection for a respiratory disability, for hypertension, and for gout in February 2005, on the basis that there was neither evidence establishing that each of the disabilities occurred in service, nor evidence of any relationship between each of the disabilities and active service.  

Records also reflect that the RO denied service connection for hypertension, on the basis that there was no evidence to establish treatment for hypertension within the first post-service year.  

The evidence of record at the time of the last denial of the claims in February 2005 includes the Veteran's DD Form 214 and National Guard record of service, his service treatment records, and private treatment records.

His service treatment records consist solely of a pre-induction examination in September 1969, a separation examination in February 1972, an immunization record, and a dental record; and do not reflect any findings or complaints of a respiratory disability, hypertension, or gout.

Regarding a respiratory disability, chest X-rays taken at pre-induction and at separation were negative; and clinical evaluation of lungs and chest was normal.

Regarding hypertension, blood pressure readings were 110/80 at pre-induction and 124/72 at separation.  VA defines hypertension as existing when systolic readings are consistently 160 or more, or diastolic readings are predominantly 90 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).

Regarding gout, clinical evaluations of upper and lower extremities, and feet were normal at pre-induction and at separation; gout was not found on examination.

His private treatment records, dated in July 2003, show preliminary results of computed tomography of the chest without contrast, revealing engorged pulmonary vasculature and suggestive of pulmonary venous hypertension; a possible right hilar mass affecting the superior apical segment of the right lower lobe; and bilateral pleural effusions.  Findings also were suggestive of pulmonary edema.  Records reveal that the Veteran was hospitalized during that time for septic shock and urosepsis.
  
The Veteran's medical history in July 2003 also showed hypertension.  Records reflect that the Veteran suffered a stroke in August 2004.  None of the private treatment records showed gout.

Based on this evidence, the RO concluded that there was no evidence that any of the disabilities occurred in active service, or were caused or aggravated by active service; nor was there evidence of a relationship between each disability and active service, nor evidence of hypertension within the first post-service year.

The present claims were initiated by the Veteran in August 2006.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claims have been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since February 2005 includes service personnel records; private treatment records, including some duplicates; VA treatment records; a July 2007 medical statement by the Veteran's treating physician; and statements by the Veteran.  

Regarding a respiratory disability, the newly added records include a normal chest X-ray in August 1981, and treatment for bronchitis on one occasion [date illegible]; and findings of dyspnea at rest in August 1990, and shortness of breath in August 1994.  VA treatment records, dated in September 1996, reveal that the Veteran checked "no" in response to whether he had a history of lung or respiratory disease.  Chest X-rays taken in May 2005 were normal.  In July 2007, the Veteran's treating physician found no evidence of ongoing or significant respiratory problem.  

Although the Veteran contends that a respiratory disability had its onset in active service, he is not shown to be competent to establish a diagnosis, or to specify the diagnostic criteria of a respiratory disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Except for a few duplicate treatment records, the newly submitted evidence is new in that it was not previously of record; however, what is missing to award service connection is evidence of a current respiratory disability, and evidence that links a current respiratory disability to an in-service incident or to a continuity of symptomatology of respiratory problems since active service.  The newly submitted evidence does not link a current respiratory disability with active service.  Hence, the evidence is not material for purposes of reopening the claim.

Regarding hypertension, the newly added records include a history of high blood pressure, first noted in August 1987; and that medications were prescribed in August 1989.  His blood pressure was controlled on medications, and described as borderline in December 2000 and as pretty good in January 2003.  VA treatment records reflect that the Veteran continues to take medication for hypertension.  In July 2007, the Veteran's treating physician opined that the onset of the Veteran's high blood pressure seemed to have been in 1984.  In support of the opinion, the treating physician indicated that elevated blood pressure first appeared on a problem list in 1984; and that there were no available medical treatment records pertaining to the Veteran's active service.  Hence, the treating physician could not comment as to a possible relationship to active service.

Much of this evidence is new in that it was not previously of record.  What is missing to award service connection is evidence that links current hypertension to an in-service incident, or to a continuity of symptomatology of elevated blood pressure since active service.  The newly submitted evidence does not link current hypertension with active service, and there is no showing of hypertension within the first post-service year.  Hence, the evidence is not material for purposes of reopening the claim.

The Veteran's general statements to the effect that current hypertension is related to active service is cumulative to statements made previously and not new and material.  

Absent evidence of a nexus between the currently shown hypertension and active service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for hypertension is not reopened.

Regarding gout, the newly added evidence first showed gout on a problem list in 1989, and a past medical history of gout in July 2003.  Records show that the Veteran's gout was better in October 2005 and stable in December 2006.  In July 2007, the Veteran's treating physician noted a diagnosis of gout in 1984 and in 1989, and found no evidence of gout prior to 1984.

Although the newly submitted evidence is new in that it was not previously of record, what is missing to award service connection is evidence that links current gout to an in-service incident or to a continuity of symptomatology of gout since active service.  The newly submitted evidence does not link gout with active service.  Hence, the evidence is not material for purposes of reopening the claim.

   
III.  Service Connection for Diabetes Mellitus

The Veteran contends that his diabetes mellitus was noted at induction to active service in May 1970.  Records received from the National Personnel Records Center (NPRC) and submitted by the Veteran in 2006 include a Record of Induction, dated in May 1970, indicating that the Veteran was previously examined and found not acceptable on pre-induction; no physical defects or diseases were listed, but diabetes mellitus was noted by the local board. The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Service treatment records at the time of the Veteran's pre-induction examination in September 1969 noted neither defects nor diagnoses.  The Veteran was found acceptable for induction, and reported for active duty in May 1970.  

Applicable law provides that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b); see also VAOPGCPREC 3-0.

Service treatment records contain neither complaints nor manifestations of diabetes mellitus.  Laboratory results of urinalysis were negative for albumin and sugar both at pre-induction in September 1969 and at the time of the Veteran's separation examination in February 1972.  Diabetes mellitus was not found on examination at the time of the Veteran's separation from active service.

VA treatment records, dated in August 1987, reflect the Veteran's report of no diabetes mellitus.  In August 1989, a history of diabetes (borderline) was included on a problem list; at that time the Veteran checked "yes" to a medical history of diabetes mellitus (borderline).

Private treatment records reflect the Veteran's report of no diabetes mellitus in September 2003.  Laboratory testing at that time revealed a blood glucose level of 105.  The physician indicated that the Veteran would be monitored for diabetes insipidus.

Private treatment records reflect that the Veteran's diabetes mellitus was okay in February 2004, and include a diagnosis of possible diabetes mellitus in August 2004.  Laboratory testing in August 2004 revealed hemoglobin A1c, HPLC (dls) at 7.6 percent.  In December 2004, laboratory testing revealed a fasting specimen of hemoglobin A1c, HPLC (dls) at 6.6 percent. 

In September 2005, the Veteran's treating physician indicated that he began treating the Veteran in November 2004; and at that time the Veteran had a stroke with residual right side weakness and dysphagia.  His prior history at that time included hyperlipidemia, gout, and alcohol and tobacco use.  The treating physician indicated that, since November 2004, the Veteran also was found to be hypertensive and diabetic (diet controlled).  In February 2007, the treating physician again indicated that the Veteran was diabetic, which was controlled through diet regimen and not hypoglycemics.

In July 2007, the Veteran's treating physician opined that the Veteran's diabetes mellitus evidently pre-dated his active service in 1970, noting a pre-existing condition of diabetes mellitus at induction.  The Board points out, however, that no medical records at the time supported that notation, and that the notation consequently appears to have been based on a history provided by the Veteran.  In any event, his actual entrance examination did not demonstrate any findings of diabetes mellitus.  As noted above, there were no available medical treatment records pertaining to the Veteran's active service, and the treating physician found that the Veteran's blood sugar was normal in 1981.  The Veteran's blood sugar was first noted to be elevated in January 2002.  Based on the evidence of record, the treating physician could not confirm when the Veteran's diabetes mellitus began; and could not comment on whether it was exacerbated by his active service.  The Veteran's diabetes mellitus was noted to be rather mild, and controlled by diet treatment.

In November 2008, a VA nurse practitioner noted that the Veteran had mildly elevated blood glucose readings, but did not require medications for diabetes mellitus.  The Veteran had to maintain a restricted diet and regular exercise.
     
During an October 2010 VA examination, the examiner reviewed the Veteran's claims file, but could not find any evidence that the Veteran had diabetes mellitus during active service.  The examiner noted VA treatment records which indicated that the Veteran was labeled as "glucose intolerance."  The examiner noted that diabetes mellitus was diagnosed as early as 2002 by blood tests, and that the Veteran followed a restricted diet.  The examiner expressed difficulty deciphering the document showing diabetes mellitus at induction, when all other documents in the claims file indicate that diabetes mellitus was diagnosed towards the late 1990's or early 2000's.  Given the preponderance of data, the examiner opined that the Veteran's diabetes mellitus was less likely as not caused by, or the result of his active service; that it was less likely as not that his diabetes mellitus increased in severity during active service; and that the worsening of his diabetes mellitus over the years was clearly and unmistakably due to natural progression of the disease.    

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The October 2010 examination report weighs against a finding that diabetes mellitus is related to disease or injury in active service, or that it permanently worsened in active service.  In fact, the October 2010 examiner explained that the Veteran's diabetes mellitus did not owe its etiology to service; that there was no permanent worsening of the Veteran's diabetes mellitus in service; and that any worsening post-service was due to natural progression of the disease.  The Board finds the October 2010 examination report is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the October 2010 examination report is afforded significant probative value.  

The Board also has considered the medical opinion provided by the Veteran's treating physician in July 2007.  However, the Board finds the opinion of the October 2010 VA examiner, which is based on evidence in the claims file and supported by rationale, to be more probative than the July 2007 opinion, in which the treating physician could not comment as to exacerbation of diabetes mellitus in active service.  Nor is there evidence of diabetes mellitus within the first post-service year; the first evidence of elevated blood sugar was shown in January 2002.  Hence, a basis for compensation is not established.  

To the extent that the Veteran is competent to associate a worsening of diabetes mellitus to active service, his assessment is less persuasive than the medical opinions of record.  While the Veteran is competent to offer statements of first-hand knowledge that diabetes mellitus increased in severity during active service, as a lay person he is not competent to render a probative opinion as to whether his underlying disorder, as opposed to symptoms, had worsened during active duty.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Ultimately, the Board places far more probative weight on the opinion of the VA examiner, who considered the Veteran's complaints, but also considered the absence of treatment records in active service, as well as more recent laboratory testing showing diabetes mellitus.  Because the weight of the evidence is against a finding that the Veteran's diabetes mellitus had its onset or permanently worsened during active service, service connection is denied.  

Lastly, in August 2007, the Veteran also contended that presumptive service connection is warranted for diabetes mellitus based on exposure to herbicides.  The Board notes that the Veteran's service personnel records reflect foreign service in Germany.  His DD Form 214 reflects neither the award of the Vietnam Service Medal nor any indicia of combat or Vietnam service.  Thus, to the extent that the Veteran is now implying that he was exposed to herbicides during active service in Vietnam, the Board finds his assertion not credible.  All his service personnel records were obtained and there is no mention of Vietnam service.  The Veteran has not described actual exposure to herbicides outside of Vietnam.  

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for diabetes mellitus.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received; the claim for service connection for a respiratory disability is not reopened.

New and material evidence has not been received; the claim for service connection for hypertension is not reopened.

New and material evidence has not been received; the claim for service connection for gout is not reopened.

Service connection for diabetes mellitus is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


